Case:16-03815-EAG13 Doc#:45 Filed:04/22/21 Entered:04/22/21 13:25:44   Desc: Main
                           Document Page 1 of 4
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO



   IN RE
                                         CASE NUMBER      16-03815-EAG
   JESSICA VICTORIA PIMENTEL MORENO

                                         CHAPTER 13
   Debtor(s)
   ******************************\

                      TRUSTEE’S CERTIFICATION OF DISCHARGE

   TO THE HONORABLE COURT:

      COMES    NOW,   Alejandro    Oliveras     Rivera,    Standing    Chapter       13

   Trustee, very respectfully, CERTIFIES that:

      1. Debtor(s)     has/have     completed     all     payments     under        the
   confirmed/approved plan.
                        11 U.S.C. 1328(a) and LBR 3015-3(k)
      2. According to the record of the case, debtor(s) has/have NO
   domestic support obligation.
                         11 U.S.C. 1328(f) Prior Discharge
      3. Debtor(s) has/have NOT received a discharge under Chapter 7, 11
   or 12 during the 4-year period preceding the date of the filing of
   this petition.
      4. Debtor(s) has/have NOT received a discharge under Chapter 13
   during the 2-year period preceding the date of the filing of this
   petition.
                                  11 U.S.C. 1328(g)
                           Instructional Course Requirement

      5. Debtor(s) has/have filed the certification of completion of an
   instructional      course   concerning     personal     financial     management
   pursuant to 11 U.S.C. 111 and Fed.R.Bank.P. 1007(b)(7).
                                   11 U.S.C. 1328(h)
      6. Section 1328(h) is not applicable in the present case.


           WHEREFORE, it is respectfully requested from this Honorable
Case:16-03815-EAG13 Doc#:45 Filed:04/22/21 Entered:04/22/21 13:25:44   Desc: Main
                           Document Page 2 of 4
   16-03815-EAG
   Page           2


   Court to take notice of the above mentioned and enter the order it
   deems appropriate.
        CERTIFICATE OF SERVICE: I hereby certify that on this same date
   I electronically filed the above document with the Clerk of the
   Court using the CM/ECF System which sends a notification of such
   filing to all parties in this case registered for receipt of notice
   by electronic mail. I further certify that the foregoing document
   has been served to the U.S. Trustee at ustregion21.hr.ecf@usdoj.gov
   and by depositing true and correct copies thereof in the United
   States Mail, postage prepaid, to debtor(s) and all non CM/ECF
   participants.

         In San Juan, Puerto Rico, this 4/22/2021.

                                                     ALEJANDRO OLIVERAS RIVERA
                                                            CHAPTER 13 TRUSTEE
                                                              P.O. Box 9024062
                                                       San Juan, PR 00902-4062
                                                   Tel. 977-3500 Fax 977-3521
                                                            aorecf@ch13sju.com


                                            By: /s/ ALEJANDRO OLIVERAS RIVERA
                                                    ALEJANDRO OLIVERAS RIVERA
Case:16-03815-EAG13 Doc#:45 Filed:04/22/21 Entered:04/22/21 13:25:44                            Desc: Main
                           Document Page 3 of 4

     16-03815-EAG                                    CERTIFICATE OF MAILING
     The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail
     or electronically sent to the parties listed below:
     BANCO POPULAR DE PR                                  BANCO POPULAR DE PR
     MORTGAGE SERVICING DIV (762)                         JOSE A MOREDA DEL VALLE LAW
     PO BOX 362708                                        OFFICES
     SAN JUAN, PR 00936-2708                              4002 AURORA ST
                                                          PONCE, PR 00717-1513



     BANCO SANTANDER DE PR                                LVNV FUNDING LLC
     PO BOX 362589                                        RESURGENT CAPITAL SERVICES
     SAN JUAN, PR 00936-2589                              PO BOX 10587
                                                          GREENVILLE, SC 29603-0587




     INTERNAL REVENUE SERVICE                             MONEY EXPRESS
     PO BOX 7317                                          C/O LYDIA PACHECO
     PHILADELPHIA, PA 19101-7317                          PO BOX 9146
                                                          SAN JUAN, PR 00908-0146




     ROBERTO FIGUEROA CARRASQUILLO*                       BANCO POPULAR DE PUERTO RICO
     R FIGUEROA CARRASQUILLO LAW                          BANKRUPTCY DEPARTMENT
     OFFICE PSC                                           PO BOX 366818
     PO BOX 186                                           SAN JUAN, PR 00936
     CAGUAS, PR 00726-0186



     INTERNAL REVENUE SERVICES                            SANTANDER FINANCIAL DBA ISLAND FINANCE
     PO BOX 7346                                          PO BOX 195369
     PHILADELPHIA, PA 19101-7346                          SAN JUAN, PR 00919-5369




     JEFFERSON CAPITAL SYSTEMS LLC                        MIDLAND FUNDING LLC
     PO BOX 7999                                          MIDLAND CREDIT MANAGEMENT INC
     SAINT CLOUD, MN 56302-9617                           PO BOX 2011
                                                          WARREN, MI 48090




     JEFFERSON CAPITAL SYSTEM LLC                         JESSICA VICTORIA PIMENTEL MORENO
     PO BOX 772813                                        3324 NW 16TH AVE
     CHICAGO, IL 60677-2813                               POMPANO BEACH, FL 33064-1406
Case:16-03815-EAG13 Doc#:45 Filed:04/22/21 Entered:04/22/21 13:25:44       Desc: Main
                           Document Page 4 of 4
   16-03815-EAG
   Page           2


     SEARS/CBNA                               COMMONWEALTH OF VIRGINIA
     PO BOX 78051                             DEPARTMENT OF TAXATION
     PHOENIX, AZ 85062-8051                   PO BOX 2156
                                              RICHMOND, VA 23218




     JESSICA VICTORIA PIMENTEL MORENO
     3324 NW 16TH AVE
     POMPANO BEACH, FL 33064-1406



     ROBERTO FIGUEROA CARRASQUILLO*
     R FIGUEROA CARRASQUILLO LAW OFFICE PSC
     PO BOX 186
     CAGUAS, PR 00726-0186

     DATED: 4/22/2021                                      /s/Olga Lopez
